                Case 1:21-cv-04948-VSB Document 13 Filed 08/02/21 Page 1 of 2



_________________________________________________________________________________________________

GITLIN, HORN & VAN DE KIEFT LLP                     2095 Broadway                  Bruce Gitlin
                                                    Suite 411                      Moshe Horn
                                                    New York, NY 10023             Christopher M. Van de Kieft
                                                    T: (212) 514-5437              Attorneys at Law
                                                    F: (212) 757-7042              www.ghvlaw.com



                                                 July 30, 2021
      Via ECF
      Honorable Vernon S. Broderick
      United States District Judge
      Southern District of New York
      Thurgood Marshall United States Courthouse
                                                                           8/2/2021
      40 Foley Square
      NY, NY 10007

                     Re:     Resurrect by Night LLC v. Philipp Plein Americas, Inc., et al., No.1:21-cv-
                             04948 (VSB), Request for Extension to File Default Judgment Against
                             Defendant PP Retail USA, LLC


      Dear Judge Broderick:

             We represent the Plaintiff in the above-referenced matter. We write in regard to the Court’s
      order dated July 26, 2021, concerning Defendant PP Retail USA, LLC. D.E. # 11. As the Court’s
      order notes, this Defendant was served on June 16, 2021, and has not yet answered.

               As an initial matter, the order states, in n.1, that the Court “assume[s], without deciding,
      that if this service was proper, it effected service on all Defendants.” We wish to inform the Court
      that there are three Defendants in this case, one of which – Philipp Plein International AG (“Plein
      International”) – is based in Switzerland. Plaintiff initiated the process of serving Plein
      International in Switzerland via the Hague Convention on or about June 10, 2021. The complaint
      was translated into Italian and arrived at the Swiss Central Authority (“SCA”) on July 17, 2021.
      However, it is our understanding that the SCA has not yet forwarded the complaint to the
      appropriate court in Switzerland to serve Plein International.

              This is a copyright infringement case. Per Plaintiff’s complaint, the Defendants
      manufacture, advertise and sell a wide array of clothing that infringes upon two of Plaintiff’s
      copyrighted designs. The Defendants advertise and sell the infringing products on multiple online
      platforms, reaching a worldwide audience. At this early stage of the litigation, Plaintiffs do not
      have the sales data from the Defendants on these infringing products and are not fully aware of the
      exact roles that each Defendant played in the infringements. Based upon Plaintiff’s pre-suit
      investigation and research, we believe that Plein International is the principal defendant for this
          Case 1:21-cv-04948-VSB Document 13 Filed 08/02/21 Page 2 of 2




case, and that Plein International possesses the infringing products’ sales information that Plaintiff
would need to most accurately assess damages attributable to each Defendant.

       Because Plein International is located in Switzerland and service on it has not yet been
completed, and because Plaintiffs do not have the relevant sales data from Defendant PP Retail
USA, LLC to make a precise damages calculation for purposes of a default judgment, Plaintiffs
request a 90-day extension in which to file a default judgment against PP Retail USA, LLC.

        We thank your honor in advance for your attention to this matter.


                                                      Respectfully submitted,

                                                      /s/ Christopher M. Van de Kieft
                                                      Christopher M. Van de Kieft
